Citation Nr: 9916338	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  97-05 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the left femur with shortening and left hip 
disability, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for disability of the 
lumbosacral spine, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

T. K. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

The Board also notes that the veteran filed a notice of 
disagreement with a February 1998 rating decision which 
assigned a noncompensable rating for his duodenal ulcer 
disability.  A Statement of the Case was issued in August 
1998 in regard to this issue.  In the cover letter sent with 
the Statement of the Case, the veteran was informed of the 
requirement that he submit a substantive appeal if he desired 
appellate review with respect to this issue.  No subsequent 
correspondence addressing this issue has been received from 
the veteran or his representative.  Therefore, the Board has 
concluded that the veteran is not currently seeking appellate 
review with respect to this issue.

Further, the Board notes that the veteran filed a claim for 
service connection for right hip disability in January 1997, 
and his representative raised the issue of entitlement to 
service connection for a right knee disability in March 1998.  
Neither of these issues has been adjudicated by the RO.  
Therefore, they are referred to the RO for the appropriate 
action.


REMAND

The veteran contends that the currently assigned evaluations 
do not adequately compensate him for the current severity of 
the disabilities at issue.  The record reflects that the 
veteran has been provided recent VA examinations; however, 
the examination reports do not include an adequate assessment 
of the functional impairment associated with the service-
connected disabilities, particularly with respect to 
functional loss due to pain and functional loss during flare-
ups and on repeated use.  

Moreover, a February 1998 private medical record relevant to 
the veteran's claim for an increased evaluation for low back 
disability was received subsequent to the RO's most recent 
consideration of the low back claim.  The veteran has not 
waived his right to have this evidence initially considered 
by the RO.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to his 
claims.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file any medical records identified by 
the veteran which have not been secured 
previously.  In any event, the RO should 
obtain a copy of the veteran's VA 
outpatient records for the period since 
June 1997.

2.  Then, the RO should arrange for the 
veteran to undergo a VA orthopedic 
examination by a physician with the 
appropriate expertise to determine the 
nature and extent of impairment from 
service-connected low back disability and 
the residuals of a fracture of the left 
femur with shortening and left hip 
disability.  All indicated studies, 
including X-rays and range of motion 
studies in degrees, should be performed.  
In reporting range of motion, the 
examiner should specifically identify any 
excursion of motion accompanied by pain.  
Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  The examiner should 
also specifically identify the amount of 
shortening of the veteran's left lower 
extremity.  The physician should be 
requested to identify any objective 
evidence of pain and to assess the extent 
of any pain.  The functional impairment 
due to pain should be identified.  The 
physician should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
physician should so state.  The examiner 
should also identify any deformity, 
nonunion, malunion, loose movement and 
false movement associated with the left 
femur disability.  In addition, the 
examiner should provide an opinion 
concerning the impact of each of the 
service-connected disabilities on the 
veteran's ability to work.  The claims 
folder must be made available to the 
examiner for review, and the rationale 
for all opinions expressed should be 
provided.

3.  In addition, the RO should arrange 
for the veteran to undergo a VA 
neurologic examination by a physician 
with the appropriate expertise to 
determine the nature and extent of 
neurological impairment from the 
veteran's service-connected low back 
disability.  All indicated studies should 
be performed.  The examiner should note 
specifically whether there are symptoms 
compatible with sciatic neuropathy, pain, 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of any diseased disc.  The examiner 
should attempt to assess the severity and 
frequency of any radiculopathy.  The 
examiner should provide an opinion 
concerning the impact of the service-
connected disability on the veteran's 
ability to work.  The claims folder must 
be made available to the examiner for 
review, and the rationale for all 
opinions expressed should be provided.

4.  The RO should request the veteran to 
provide evidence of the impact of the 
service-connected disabilities on his 
earning capacity.  If requested by the 
veteran, the RO should provide any 
indicated assistance.  

5.  Thereafter, the RO should review the 
claims file and ensure that all 
development actions, including the 
medical examinations and requested 
opinions, have been conducted and 
completed in full.  Then, the RO should 
undertake any other indicated development 
and readjudicate the issues on appeal.  
In readjudicating the increased rating 
issues, the RO should consider all 
pertinent diagnostic codes under the VA 
Schedule for Rating Disabilities in 38 
C.F.R. Part 4 and application of 38 
C.F.R. § 4.40 regarding functional loss 
due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination and pain on movement of a 
joint.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The RO also should consider 
whether the claims should be referred to 
the Director of the VA Compensation and 
Pension Service for extra-schedular 
consideration under 38 C.F.R. 
§ 3.321(b)(1).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, he and his representative should be 
provided a Supplemental Statement of the Case and afforded an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to Marc 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 


